DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 5, 11, 12, 17 of U.S. Patent No. 10,376,400 to McGuckin, Jr. 
With regard to claims 21, 30, 31, 35, the ’400 patent to McGuckin claims the steps of inserting a first and second endoscope into a patient’s stomach and bowel, respectively, inserting an approximating device comprising a sheath, approximating/puncturing a stomach and bowel with a t-bar (which is deployed via a needle and a sheath, see the ’400 patent’s FIGS 8-11 and accompanying text), deploying a first and second magnet in the stomach and bowel, respectively, cutting an opening in the tissue within the magnet space, and inserting a stent between the opening of the patient’s stomach and bowel. The ’400 patent does not set forth the step of retracting the approximating device from the patient. The Specification of the instant case discloses retraction of delivery sheath 30, so that must be the claimed “retraction.” The sheath of the approximation device does not stay in the patient on a permanent basis in either the instant or parent case. As such, it would be within the skill of a worker in the art at the time of filing to retract the sheath from the patient, teaching the limitations of the claims.  
With regard to claims 22-24, 32-33 drawn to a needle and an engagement member, see patented claim 3 and the ’400 patent’s specification that discloses a T-bar deployed via a needle and a sheath, wherein the T-bar ends up transverse to the needle. 
With regard to claim 25, 34, see patented claim 3.
With regard to claims 26-27, 36, see patented claim 1 where it recites deployment of a stent from a sheath within an endoscope.
With regard to claims 28-29, see patented claims 4 and 5 drawn to the rearrangement of the magnet shape.
With regard to claims 37, 39, patented claim 17 sets forth first and second instruments with magnets therein, a tissue approximating device (which, as per the specification comprises a sheath, a needle, and a tissue engaging device, or T-bar), a cutting device, and a stent delivery device comprising a sheath, wherein the instruments comprise lumens for all the instruments to be used without removing the instrument from the body. 
With regard to claim 38, see patented claims 11 and 12 drawn to the shape of the magnets.
With regard to claim 40, Applicant is setting forth the intended use of the claimed apparatus. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP § 2114. It is generally accepted that T-bars perform in the manner set forth by Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943.  The examiner can normally be reached on Monday-Friday, 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESLIE R DEAK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        11 August 2022